              Case 3:17-cv-05627-BHS Document 116 Filed 04/15/20 Page 1 of 3



1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    LARRY LLOYD,
                                                             Case No. C17-5627-BHS-TLF
7                              Plaintiff,
            v.                                               ORDER ON PLAINTIFF’S MOTION
8                                                            FOR CLARIFICATION AND
     SGT. FITZWATER, et al.,                                 DEFENDANTS’ MOTION TO STAY
9                                                            DISCOVERY
                               Defendants.
10

11          This matter comes before the Court on plaintiff’s “motion for clarification

12   terminating stay of discovery and possible order directing defendants to engage in

13   settlement negotiations” (Dkt. 105) and defendants’ motion to stay discovery pending

14   resolution of defendants’ motion to dismiss (Dkt. 106). 1

15          The Court previously stayed discovery in this case pending ruling on plaintiff’s

16   first motion to dismiss. Dkts. 30, 62. Defendants’ first motion to dismiss was

17   subsequently granted and the amended complaint dismissed but plaintiff was given

18   leave to file a second amended complaint with respect to his claims related to

19

20   1  The Court notes that plaintiff also includes a vague allegation that defendants have allegedly
     denied him photocopying services, interfering with his access to the courts. But plaintiff does not
21   request any specific relief. Plaintiff has not moved to amend his complaint to include these
     claims, nor does he identify any actual injury caused by this alleged interference. See Lewis v.
22   Casey, 518 U.S. 343 (1996) (holding a prisoner must show some actual injury resulting from a
     denial of access to the court, meaning “actual prejudice with respect to contemplated or existing
     litigation, such as the inability to meet a filing deadline or to present a claim.”).
23

24

25   ORDER ON PLAINTIFF’S MOTION FOR
     CLARIFICATION AND DEFENDANTS’ MOTION TO
     STAY DISCOVERY - 1
             Case 3:17-cv-05627-BHS Document 116 Filed 04/15/20 Page 2 of 3



1    inadequate medical care against two defendants, C/O Lewis and Sgt. Fitzwater. Plaintiff

2    filed a second amended complaint (Dkt. 87) and defendants filed a second motion to

3    dismiss which is currently pending before the Court (Dkt. 103). Plaintiff subsequently

4    filed the instant “motion for clarification terminating stay of discovery and possible order

5    directing defendants to engage in settlement negotiations[.]” Dkt. 105. Defendants

6    opposed that motion and moved to stay discovery pending resolution of their second

7    motion to dismiss (Dkt. 106).

8           In his motion, plaintiff requests clarification as to whether the Court’s previous

9    stay on discovery is now terminated in light of the order on defendants’ first motion to

10   dismiss. Dkt. 105. Plaintiff also asks that the defendants be directed to engage in

11   settlement negotiations. Id. Defendants oppose plaintiff’s motion and move to stay

12   discovery again pending resolution of their second motion to dismiss. Dkt. 106.

13   Defendants argue that plaintiff’s second amended complaint still fails to state a valid

14   claim for relief and that defendants cannot properly assess the scope of discovery until

15   he has done so. Id. Defendants argue that all of plaintiff’s claims may ultimately be

16   dismissed if their second motion to dismiss is granted. Id. Accordingly, defendants

17   argue the “just, speedy, and inexpensive determination of this action supports an order

18   staying discovery pending ruling on defendants’ second motion to dismiss.” Id. Plaintiff

19   did not file opposition to defendants’ motion to stay.

20          A district court has wide discretion in controlling discovery. Little v. City of

21   Seattle, 863 F.2d 681, 685 (9th Cir. 1988). Here, the Court finds a stay of discovery will

22   facilitate the orderly and efficient progress of this case. The stay defendants seek is

23   temporary—only until the Court rules on the pending motion to dismiss. If the motion to

24

25   ORDER ON PLAINTIFF’S MOTION FOR
     CLARIFICATION AND DEFENDANTS’ MOTION TO
     STAY DISCOVERY - 2
             Case 3:17-cv-05627-BHS Document 116 Filed 04/15/20 Page 3 of 3



1    dismiss is denied in whole or in part, discovery will proceed. If at that point the parties

2    disagree on the scope of discovery, they must confer and attempt to resolve their

3    differences, and then they may request that the Court limit or compel discovery. Fed. R.

4    Civ. P. 26(c), 37(a).

5           The Court finds a further stay of discovery is appropriate pending resolution of

6    defendants’ second motion to dismiss. Accordingly, defendants’ motion to stay (Dkt.

7    106) is GRANTED and discovery in this case is stayed until the issuance of an order

8    deciding the second motion to dismiss (Dkt. 103) brought by defendants Fitzwater and

9    Lewis. The branch of plaintiff’s motion seeking clarification of the status of the discovery

10   stay (Dkt. 105) is deemed MOOT in light of the Court’s order granting defendants’

11   motion for a further stay of discovery. The branch of plaintiff’s motion asking the Court

12   to compel defendants to engage in settlement negotiations (Dkt. 105) is DENIED.

13   Plaintiff cites no legal authority to support this request. The parties are free to engage in

14   settlement discussions if they believe it is appropriate to do so but there is no basis for

15   the Court to compel either party to do so at this stage.

16          The Clerk is directed to provide a copy of this order to both parties.

17          Dated this 15th day of April, 2020.


                                                       A
18

19                                                     Theresa L. Fricke
                                                       United States Magistrate Judge
20

21

22

23

24

25   ORDER ON PLAINTIFF’S MOTION FOR
     CLARIFICATION AND DEFENDANTS’ MOTION TO
     STAY DISCOVERY - 3
